Citation Nr: 0640164	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service connected gastritis and erosive esophagitis.

2.  Entitlement to service connection for ulcerated stomach 
as secondary to prescribed medication for service connected 
left patellar tendonitis with patellofermoral pain syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claims.

The claim of service connection for ulcerated stomach as 
secondary to prescribed medication for service connected left 
patellar tendonitis with patellofermoral pain syndrome is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDING OF FACT

The veteran's disability is manifested by pyrosis, abdominal 
pain, and nausea.  There is no evidence of nodular lesions, 
dysphagia, vomiting, or substernal or arm or shoulder pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
gastritis and erosive esophagitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.6, 4.7, 4.114, Diagnostic Codes 7307, 7346 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in August 2002.  The veteran was told 
of the requirements to successfully establish a claim for 
increased rating, advised of his and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additionally, because the preponderance of 
the evidence weighs against the increased rating claim, any 
matters regarding the assignment of an effective date are 
moot.  Accordingly, the veteran has not been prejudiced with 
regard to the absence of notice addressing the assignment of 
an effective date.  See generally, Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in May 2002 and September 2002.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Increased rating

Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has variously been diagnosed with 
gastrointestinal disorders including reflux esophagitis, 
gastritis, gastroespophageal reflux disease (GERD), and 
hiatal hernia.  The veteran was awarded noncompensable 
service connection for gastritis in December 1998 under 
Diagnostic Code 7307.  In a February 2000 Statement of the 
Case, the RO increased his disability rating to 10 percent.  
In a June 2002 rating decision, the RO continued the 10 
percent disability rating.  In August 2002, the veteran 
submitted a claim for an increased rating.  The RO continued 
the 10 percent disability rating under Diagnostic Code 7346-
7307 for gastritis and erosive esophagitis.  See March 2003 
Rating Decision.  Given the veteran's service-connected 
disability and the relevant objective findings, rating the 
veteran's disability under the aforementioned diagnostic 
codes is appropriate.  See generally 38 C.F.R. § 4.27.

Diagnostic Code 7307 provides that a 10 percent rating is 
warranted for chronic hypertrophic gastritis, identified by 
gastroscope, with small nodular lesions and symptoms.  A 30 
percent rating requires multiple small eroded or ulcerated 
areas and symptoms.  A 60 percent rating requires severe 
hemorrhages, or large ulcerated or eroded areas.  Also, 
atrophic gastritis is a complication of a number of diseases, 
including pernicious anemia, which should be rated on the 
basis of the underlying condition.

Under Diagnostic Code 7346, a 60 percent rating is warranted 
where there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted where there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of 
health.  With two or more such symptoms of less severity, a 
10 percent rating is appropriate.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

The Board observes that the words "mild" and "severe" are not 
defined in the VA rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.

It is noted that ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Analysis

Private treatment records show that in October 2000, the 
veteran underwent a laparoscopic Nissen fundoplication and 
hiatal hernia repair, laparoscopic cholecystectomy, and 
gastroscopy.  Findings showed that the veteran had numerous 
adhesions to the omentum, consistent with chronic 
cholecystitis.  The stomach was normal without any evidence 
of leak or other filling defects.

In February 2001, the veteran was afforded a VA examination.  
At that time, the veteran complained of pain in the 
epigastrium and right upper and lower quadrants without 
associated weight loss, but was worse with fatty meals.  He 
had a history of gastrointestinal bleed and food impaction 
secondary to esophagitis.  He stated that his heart burn was 
better, but continued to treat it with medication.  He denied 
any dysphagia or odynophagia.  Physical examination revealed 
no evidence of anemia or malnutrition.  The abdomen was soft 
with mild tenderness in the epigastrium.  There was also 
tenderness in the right upper quadrant and right lower 
quadrant areas.  There was no rebound or guarding and no 
masses were felt.  The veteran was diagnosed as having GERD 
resulting in esophagitis, which were documented by biopsies 
in March 2000, statues post fundoplication, and right upper 
quadrant pain, etiology unclear.  

A March 2001 addendum stated that an 
esophagogastroduodenoscopy (EGD) showed that the 
fundoplication was intact and that no gross lesions were seen 
in the stomach or esophagus.  Biopsies from the distal 
esophagus showed moderate hyperkeratosis suggesting possible 
reflux.  The examiner stated that his final diagnosis was 
GERD.

The veteran received VA medical treatment and in November 
2001 he reported having yellow diarrhea and discomfort in his 
abdomen.  In April 2002, the veteran was treated for 
complaints of severe diarrhea.

In May 2002, the veteran was afforded another VA examination 
in conjunction with his increased rating claim for gastritis.  
At that time, the veteran complained of having chronic 
abdominal pain almost every day in the right upper and right 
lower quadrants and nausea every other day without vomiting.  
He denied having dysphagia, pyrosis, hematemesis or melena.  
Physical examination showed soft abdomen with vague 
tenderness.  There was no rebound tenderness or rigidity and 
no palpable organomegaly could be determined.  Bowel sounds 
were within normal limits.  There was an incidental bulging 
umbilical hernia that measured 1.7 cm. in diameter observed.  
The veteran's color was good and there was no shortness of 
breath, pallor, cyanosis, or diaphoresis shown.  The veteran 
was diagnosed as having GERD.

In September 2002, the veteran was again afforded a VA 
examination.  At that time, the veteran complained of having 
abdominal cramping and diarrhea daily.  His symptoms included 
burning, which is present most of the time in the epigastric 
area, which is increased by any kind of abdominal pressure.  
The veteran also has what he describes as acidic belches, 
which may be pyrosis; tenderness in the abdomen to any 
pressure; occasional bleeding of the anal verge due to 
chronic irritation; and nausea, which occurred three or four 
times a day.  The veteran stated that he rarely vomited.  He 
also stated that the May 2002 examiner was incorrect when he 
stated that the veteran did not have pyrosis.  Physical 
examination revealed right lower quadrant tenderness in the 
abdomen and a very small umbilical hernia.  Bowel tones were 
normal.  There was no significant epigastric tenderness, 
masses, or organomegaly.  The veteran was diagnosed as having 
significant depression and GERD.  The examiner stated that 
there was a complex combination of what might be agitated 
depression with a lot of somatization along with a couple of 
medical problems that were manageable with modern medical 
treatment.  

After carefully reviewing the record, the Board finds that a 
higher disability rating for the veteran's service connected 
gastritis and erosive esophagitis is not warranted.  In order 
to receive a higher rating under Diagnostic Code 7307 for 
gastritis, the veteran must have multiple small eroded or 
ulcerated areas and symptoms.  A March 2001 addendum to the 
February 2001 VA examination stated that an EGD showed no 
gross lesions in the stomach or esophagus.  Therefore, a 
higher rating under Diagnostic Code 7307 is not warranted.  

Likewise, a higher rating is not warranted under Diagnostic 
Code 7346.  To receive a higher rating, the veteran must have 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of 
health.  Although the veteran complained of having pyrosis, 
abdominal pain, and nausea, he has denied vomiting or having 
dysphagia, hematemesis, melena, or odynophagia.  Moreover, 
the competent evidence of record is void of substernal arm or 
shoulder pain, productive of considerable impairment of 
health.  During the February 2001 VA examination, no evidence 
of anemia or malnutrition was found and during the May 2002 
examination, the veteran's color was reported as good and 
there was no shortness of breath, pallor, cyanosis, or 
diaphoresis.  In addition, on VA examination in September 
2002 there was no significant epigastric tenderness, masses, 
or organomegaly.  The examiner attributed the veteran's 
symptoms to somatization of his diagnosed depression and not 
to his service connected disabilities.  Therefore, the 
veteran's symptoms do not more nearly approximate the 
criteria for a higher rating and his claim must be denied.

The Board notes that the veteran has been treated for severe 
diarrhea.  There is no medical evidence of record that 
attributes diarrhea to the veteran's service connected 
gastritis and erosive esophagitis.  Furthermore, the 
veteran's diarrhea began following a diagnosis of 
cholecystitis, for which the veteran is not service 
connected.  

The preponderance of the evidence is against a rating higher 
than 10 percent for the veteran's gastritis and erosive 
esophagitis.  Thus, the benefit-of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for service 
connected gastritis and erosive esophagitis is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

The veteran has not been sent a letter informing him of the 
above information concerning his claim for service connection 
for ulcerated stomach as secondary to prescribed medication 
for service connected left patellar tendonitis with 
patellofermoral pain syndrome.  Therefore, a remand is 
necessary in order to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter informing him 
about the information and evidence not of 
record that is necessary to substantiate his 
claim for entitlement to service connection 
for ulcerated stomach as secondary to 
prescribed medication for service connected 
left patellar tendonitis with patellofermoral 
pain syndrome; about the information and 
evidence that VA will seek to provide; about 
the information and evidence he is expected 
to provide; and request that he provide any 
evidence in his possession that pertains to 
the claim.  A copy of this letter must be 
incorporated into the claims folder.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


